DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-6 are allowed.

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the correction function determination processing is processing to obtain: first to third data concerning respective changes in the first to third detection signals when the first magnetic field generator is controlled to change the first additional magnetic field; fourth to sixth data concerning respective changes in the first to third detection signals when the second magnetic field generator is controlled to change the second additional magnetic field; and seventh to ninth data concerning respective changes in the first to third detection signals when the third magnetic field generator is controlled to change the third additional magnetic field, and to determine the correction functions on the basis of the first to ninth data.

	Claims 2 and 3 are allowed due to the fact that they are depending on claim 1.

4. 	Regarding claim 4,
the correction function determination processing is processing to obtain: first and second data concerning respective changes in the first and second detection signals when the first magnetic field generator is controlled to change the first additional magnetic field; and third and fourth data concerning respective changes in the first and second detection signals when the second magnetic field generator is controlled to change the second additional magnetic field, and to determine the correction functions on the basis of the first to fourth data.

	Claims 5 and 6 are allowed due to the fact that they are depending on claim 4.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KOMASAKI (Pub. No.: US 2012/0095712) teaches, in fig.1, most of the claimed structure but not correction process. “An angle detection unit including first to third arithmetic units receives first and second signals that are associated with intensities of components of a rotating magnetic field in mutually different directions. The first arithmetic unit generates a sum of squares signal made up of the sum of squares of the first and second signals. Based on the sum of squares signal, the second arithmetic unit calculates a first error component estimate which is an estimated value of a first error component included in the first signal and a second error component estimate which is an estimated value of a second error component included in the second signal. The third arithmetic unit generates a first corrected signal by subtracting the first error component estimate from the first signal, generates a second corrected signal by subtracting the second error component estimate from the second signal, and calculates a detected angle value based on the first and second corrected signals.” (Abstract).
b)	Yamashita (Patent No.: US 9,116,195) teaches “a magnetic sensor with a sensitivity measuring function and a method thereof. Magnetic sensitivity surfaces detect flux density, and a switching unit extracts magnetic field intensity information of each axis, and inputs it to a sensitivity calculating unit. The sensitivity calculating unit calculates the sensitivity from the magnetic field intensity information about the individual axes from the magnetic sensitivity surfaces. The sensitivity calculating unit includes an axial component analyzing unit for analyzing the flux density from the magnetic sensitivity 
c)	Mori (Pub. No.: US 2011/0178751) teaches “A method for correcting measurement errors and an electronic component characteristics measurement device improve correction precision by eliminating correction errors caused by leakage signal components between ports of the measurement jigs. An equation that correlates measurement values in a test measurement jig mounted state with measurement values in a standard measurement jig mounted state is determined from a result of measuring electrical characteristics of correction data obtaining samples having different electrical characteristics from each other in a state in which they are mounted on a standard measurement jig and on a test measurement jig” (Abstract).
d)	Yamashita (Pub. No.: US 2010/0117638) teaches “a magnetic sensor with a sensitivity measuring function and a method thereof. Magnetic sensitivity surfaces detect flux density, and a switching unit extracts magnetic field intensity information of each axis, and inputs it to a sensitivity calculating unit. The sensitivity calculating unit calculates the sensitivity from the magnetic field intensity information about the individual axes from the magnetic sensitivity surfaces. The sensitivity calculating unit includes an axial component analyzing unit for analyzing the flux density from the magnetic sensitivity surfaces into magnetic components of the individual axes; a sensitivity decision unit for deciding the sensitivity by comparing the individual axial components of the magnetic field intensity from the axial component analyzing unit with a reference value; and a sensitivity correction unit for carrying out sensitivity correction in accordance with the sensitivity information from the sensitivity decision unit” (Abstract).

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867